DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the After-Final amendment received on December 3, 2021.  
2.	Claims 1-33 were previously pending consideration.  Per the received amendment, claims 25 and 26 have been cancelled. 
2.	Claims 1-24, and 27-33 are currently pending consideration. 

Allowable Subject Matter
3.	Claims 1-24 and 27-33 are allowed.  



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bora Aykin on December 16, 2021. 

The application has been amended as follows: 


Claim 1 (Currently Amended):  
	A computer implemented system comprising of:
	i. a mobile device with an audio port consisting of 
	ii.  software on the mobile device capable of reading the root mean square (RMS) of the microphone line voltage and outputting in dependent variable amplitude monotone frequencies through the left and right speaker wires; 
	iii.  a DC galvanic sensor probe;
	iv.  a hardware interface between the mobile device and the DC galvanic sensor probe that converts the DC signal from a galvanic sensor probe into an AC signal that can be read by the microphone input. 

Claim 33 (Currently Amended):
	The system of claim 32, wherein the RMS is used for:
	i.  initially calibrating using the manufacturer’s upper and lower bounds for the DC galvanic sensor probe and using simple linear regression to empirically construct the formula for RMS versus measurement of the DC galvanic sensor probe; 
	ii. scaling the RMS to fit the microphone port’s dynamic range by varying the offset and gain by varying the respective speaker wires 
	iii. taking discrete samples and adjusting the offset and gain for further precision.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAVEH ABRISHAMKAR/
12/16/2021Primary Examiner, Art Unit 3649